               Case 8:20-cv-01281-DOC-KES Document 26 Filed 12/23/20 Page 1 of 1 Page ID #:121



                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                       10                          UNITED STATES DISTRICT COURT
                       11                        CENTRAL DISTRICT OF CALIFORNIA
                       12 CHRISTOPHER PATTON,                          Case No. 8:20-cv-01281-DOC (KESx)
                       13                               Plaintiff,     ORDER GRANTING STIPULATION
                                                                       FOR PROTECTIVE ORDER
                       14 vs.
                                                                       [Discovery Document: Referred to
                       15 HOME DEPOT U.S.A., INC.; LL                  Magistrate Judge Karen E. Scott]
                          BUILDING PRODUCTS, INC.; and
                       16 DOES 1 to 100, Inclusive,
                       17                            Defendants.
                       18
                       19        Upon consideration of the Parties’ Stipulation for Protective Order and for good
                       20 cause shown, it is hereby ORDERED that the Protective Order is granted.
                       21
                       22
                       23 DATED: December 23. 2020                   _____________________________________
                                                                     HON. KAREN E. SCOTT
                       24                                            United States Magistrate Judge
                       25
 Goodman
  Neuman               26
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                    -1-
                                       [PROPOSED] ORDER GRANTING STIPULATION FOR PROTECTIVE ORDER
